Name: Commission Regulation (EEC) No 3775/91 of 18 December 1991 amending Regulation (EEC) No 3812/90 laying down detailed rules for the application of the supplementary trade mechanism to milk products imported into Portugal from the Community of Ten and Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 12. 91 Official Journal of the European Communities No L 356/41 COMMISSION REGULATION (EEC) No 3775/91 of 18 December 1991 amending Regulation (EEC) No 3812/90 laying down detailed rules for the application of the supplementary trade mechanism to milk products imported into Portugal from the Community of Ten and Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal and in particular Article 251 , Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade (l), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, whereas Commission Regulation (EEC) No 3812/90 (3), as last amended by Regulation (EEC) No 1082/91 (4), sets an indicative ceiling for exports of certain milk products to Portugal for 1991 ; whereas, in the light of export possibilities from the Community of Ten and Spain and with a view to the continued gradual opening up of the Portuguese market, indicative ceilings should be fixed for 1992 at a level 20 % up on those applying previously ; whereas to that end the Annex to Regulation (EEC) No 3812/90 should be replaced ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3812/90 is hereby amended as follows : 1 . In Article 1 ( 1 ), ' 1991 ' is replaced by ' 1992'. 2. The Annex is replaced by the following : 'ANNEX INDICATIVE CEILINGS (tonnes) CN code Description Quantities Community of Ten and Spain 0401 10 10 0401 20 1 1 0401 20 91 0406 90 21 0406 90 23 0406 90 77 0406 90 79 Milk and cream, not contracted or containing sugar or any other sweetening matter : Of a fat content, by weight, not exceeding 6 %, in imme ­ diate packings of a net content not exceeding two litres Of a fat content, by weight, exceeding 1 % but not ex ­ ceeding 3 %, in immediate packings of a net content not exceeding two litres Of a fat content, by weight, exceeding 3 % but not ex ­ ceeding 6 %, in immediate packings of a net content not exceeding two litres Cheddar Edam Danbo, Fontal, Fontina, Fynbo, Gouda, Havarti, Maribo, Samso Esrom, Italico, Kernhem, Saint-Nectaire, Saint-Paulin, Taleggio 2 056 8 054 18 118 170 576 576 366.' (') OJ No L 55, 1 . 3. 1986, p. 106. (2) OJ No L 293, 27. 10. 1988, p. 7. (3) OJ No L 366, 29. 12. 1990, p. 15. 0 OJ No L 108, 30. 4. 1991 , p. 29. No L 356/42 Official Journal of the European Communities 24. 12. 91 Article 2 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission